Campbell, C. J.,
delivered the opinion of the court.
There is no error in the rulings of the court on the trial of this case, and as the result reached -was not complained of in the circuit coui’t, but was acquiesced in for the purpose of entitling the defendant to appeal to this court, and test the correctness of the rulings of the judge, we will not disturb it. We assume that the verdict is right, since no motion was made to set it aside, and we find no fault with the action of the court specially excepted to.
The fact that the message was written on paper other than the blanks usually employed, made no difference, since it was received and paid for as a message to be sent; and the fact that the company had no office or agent at Clinton is not an excuse for failure to transmit and deliver the message received by its agent, and paid for as such. It was peculiarly within the apparent scope of the agency of the company’s agent at Jackson to know to what places messages could be sent, and, having received the message to be sent to a place where the company had a wire, the company was liable for *662the failure to transmit and deliver, according to thé contract with the sender.
If the agent who received the message for transmission, not knowing that Clinton was a place at which the company did no business, had sought the plaintiff, on learning his mistake, and had informed her of it, and returned her the money paid him, a different question would have been presented; but he did not do this, and, recognizing his obligation to send the message, did it by telephone, which was offered to be shown as an excuse for the non-delivery complained of. There was no error in excluding the proposed evidence of the transmission of the message by telephone, as its non-delivery was the cause of complaint. If it had been promptly delivered to the person to whom it was addressed, all ground of complaint would have been prevented.
The penalty prescribed by statute for failure to transmit and deliver messages promptly, applies in every case in which there is an obligation to do these things.

Affirmed.